DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 5, 7, 8 objected to because of the following informalities:  
Claim 1 recites “at least one light source”. There is no structural relationship between the light sources and the invention. It is unclear what the purpose, structure, or function of the light source is.
Claim 1 uses the limitation “an optical element”. The claim is so broad as to be nonlimiting. It is unclear if such structure is a reflector, an opaque wall, etc. The Examiner suggests further defining the structure in the independent claim to properly embody the invention.
Claim 1 sets forth “open casing comprises a housing for positioning on an optical element, said positioning housing comprising …a tab for hooking on a casing of said motor vehicle…” However the tab for hooking on a casing of said motor vehicle is already a portion of the open casing, therefore it cannot be used to connect to the open casing.
Claim 1 the limitation “outer lens” is unclear the structural relationship to the invention. I.e. it is unclear what it is outer with respect to, what its function is, or even what light passes through it to make it a lens.
Claim 5 sets forth “a luminous module” with no structure. It is unclear what the module
comprises. Additionally the limitations “hooking bracket” and “hooking tab” are unclear structures. 
Claim 5 sets forth “an optical element”. The limitation is overly broad and therefore unable to be given proper patentable weight. Furthermore, claim 6 recites lugs on the optical element but it is entirely unclear the function or structure of the lugs, and the manner in which the lugs are employed on an optical element.

Claim 8 recites “further comprising and a casing comprising”. This appears to be a typographical error.
Claims 1-15 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. The claims do not properly set forth the claimed inventive structure or function.  See MPEP § 2172.01. The Examiner suggests limiting the language to be more in line with the disclosure, e.g. the “optical element” is only disclosed as being a light guide. However most of the claims do not recite the specific structure being a light guide, which is essential to the operation of the device, and essential to an understanding of the claimed structures. The Examiner has interpreted the claims as best understood from the disclosure as a BRI reading of the claims would result in the claims being unexaminable and entirely indefinite from breadth. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the terms 
“a luminous motor-vehicle module” followed by “said luminous module”
“an open casing” followed by “a casing of said motor vehicle”
“a housing for positioning…” followed by “said positioning housing”. 
The limitations all have unclear antecedent basis as they are using similar terminology in different manners. The Examiner suggests amending all of the limitations to use a consistent terminology to clarify that the limitations are referring to the same structure. E.g. “a luminous module” “an open casing”, “a positioning housing”.
The Examiner notes that “open casing” and “casing” have been treated as different structures.
Additionally the metes and bounds of claim 1 are unclear. The claim sets forth “a luminous motor vehicle module comprising:…a housing for positioning on an optical It is unclear if the casing of the motor vehicle is part of the claimed invention. Therefore it is unclear if the casing of said motor vehicle is merely an intended use recitation, a structure for the invention to be connected to and therefore the structures that said casing comprises are immaterial to the inventive concept. 
The Examiner believes a new preamble may be sufficient to overcome such a rejection. For example, “A motor vehicle module comprising: a luminous module… and a casing…” to clearly set forth that the luminous module and the casing together are the inventive concept.
In light of the extensive indefinite structures and unclear relationships, the Examiner has applied art as best understood.
Claim 4 recites “said hooking tab is configured to hook onto a hooking bracket of an optical element holder of said casing…or onto a hooking bracket of an outer lens holder of said casing…”. However claim 1 sets forth that the hooking tab is already a portion of the casing.
Claim 5 sets forth several structures, but it is unclear how the structures are connected or what their functional relationship with another are. The “optical element” is undefined, as is the optical element holder. Additionally the luminous module has no structure, it is unclear how it is luminous and it is unclear its structural relationship to the optical element. I.e. “a hooking 
Claim 5 additionally suffers from the same issue of claim 1, it sets forth a casing and “a hooking bracket for a hooking tab of a luminous module” but it is unclear if the luminous module is part of the invention or just a structure to be connected to.
Claim 6 recites “said optical element comprises lugs for positioning a luminous module”. There is no structure to either the optical element or the luminous module. Therefore it is unclear the relationship between the two, how they interact, and in what way the lugs position the module.
Claim 8, 13-15 appear to dependency errors. They each depend from claim 1 yet each have limitations with antecedent issues with limitations already set forth in claim 1, i.e. setting forth structure already set forth in claim 1. It is unclear if these fail to limit the invention or if they are meant to be independent claims. As all of the structure is taught by the art applied, the Examiner has summarized the rejection in the interest of brevity.
Claims 2-4, 6-17 are rejected under 112(b) based on their dependence from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (U.S. 9,458,979).
Regarding claim 5, Song teaches a motor-vehicle casing (see fig. 12), said casing comprising:
an optical element (221), characterized in that said casing further comprises: 
an optical-element holder (tabs 212)
an outer lens (230) formed from an outer lens holder (portion of 210 that 230 mounts to) and from a transparent optical part (230)
a hooking bracket (9) for a hooking tab of a luminous module (2), said hooking bracket (9) being secured to said optical-element holder (portion of optical element holder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baert (U.S. 9,068,709) in view of Song and Edletzberger (U.S. 10,443,803).
Regarding claim 1, Baert teaches a luminous motor-vehicle module (see fig. 12) comprising:
 - at least one light source (light source 2), 
- an open casing ( hood 15), 
- a closing element (board 3) for closing said open casing (15), wherein characterized in that said open casing (15) comprises a housing (housing 24) for positioning on an optical element (light guide 5, received by barrel 26),
Baert does not teach that said positioning housing comprising a plurality of grooves, and a tab for hooking on a casing of said motor vehicle comprising said optical element and an outer lens for closing said casing.
 Song teaches said positioning housing (support unit 240) comprising a plurality of grooves (coupling grooves 244), and a tab (formed on tabs, see fig. 12) for hooking on a casing (reflection unit 210) of said motor vehicle comprising said optical element (221) and an outer lens (230) for closing said casing (3).

Baert and Song does not teach that said luminous module being configured to make a rotation and hook, at the end of the rotation, onto said casing via said hooking tab of said open casing.
Edletzberger teaches that said luminous module (head portion 12) being configured to make a rotation and hook, at the end of the rotation, onto said casing via said hooking tab (resilient pawl 241) of said open casing (see fig. 8).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a similar hooking structure to hook the hood of Baert  into the casing of Song securely without needing additional fastening structures and to ensure proper orientation and alignment. 
The Examiner notes that rotation and hook connection structures are well known in the art and an obvious manner of connecting elements in a secure, reversible manner without fasteners.
Additionally the Examiner finds that the rotation and hook structure has been considered but is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113. The Examiner finds that any connecting structure with said hooking tabs for connecting an open casing to a vehicle is casing reads on the invention, the rotation requirement is the process of assembly.

Regarding claim 2, Baert teaches that said optical element is a light guide (light guide 5).

Regarding claim 3, Song teaches that said positioning housing (240) comprises two (see fig. 12, two tabs with grooves 244) or three grooves.

Regarding claim 4, Song teaches that said hooking tab (tabs comprising grooves 244) is configured to hook onto a hooking bracket (213) of an optical element holder of said casing of the motor vehicle, or onto a hooking bracket of an outer lens holder of said casing of the motor vehicle (casing 210 holds 230).
Regarding claim 9, Baert and Song teaches that said luminous device is a signaling light and/or a headlamp, or an interior lighting device.
Regarding claim 10, Baert and Song teaches that said positioning housing comprises two or three grooves.
Regarding claims 11 and 12, Baert and Song teaches that said hooking tab is configured to hook onto a hooking bracket of an optical-element holder of said casing of the motor vehicle, or onto a hooking bracket of an outer-lens holder of said casing of the motor vehicle.
Baert and Song teach the claimed structure of claims 8, 13-15
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Baert.
Regarding claim 6, Song does not teach that the optical element comprises lugs for positioning a luminous module.
Baert teaches that the optical element comprises lugs for positioning a luminous module (positioning bosses 12). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used lugs as taught by Baert to ensure proper alignment in Song and to connect the light guide to a light guide holding element.
Regarding claim 7, the combination of Baert and Song teaches that said optical element is positioned at the center of said positioning lugs (see fig. 6 of Baert).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875